Exhibit 99.1 Press release WiLAN Announces Election of Directors OTTAWA, Canada – April 15, 2016 – WiLAN (TSX:WIN) (NASD:WILN) today announced that all of management’s nominees listed in its March 10, 2016 management proxy circular were elected as directors of the Company at WiLAN’s April 14, 2016 annual shareholders’ meeting (the “Annual Meeting”).The detailed results of the vote for the election of directors held at the Annual Meeting are set out below. Nominee Votes For % Votes For Votes Withheld % Votes Withheld Roxanne Anderson 97.88% 2.12% Robert S. Bramson 97.81% 2.19% Dr. Michel Tewfik Fattouche 88.37% 11.63% John Kendall Gillberry 94.83% 5.17% Ron Laurie 97.92% 2.08% W. Paul McCarten 97.86% 2.14% Richard J. Shorkey 97.62% 2.38% James Douglas Skippen 97.85% 2.15% WiLAN also confirmed that shareholders approved the appointment of PricewaterhouseCoopers LLP as the Company’s auditors and the Share Option Plan Resolution. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ.For more information: www.wilan.com.
